DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Claims 1-30 are pending.
Claims 1-30 are allowed.
Priority
Claims 1-30 are given the benefit of the claimed priority to Provisional Application No. 61/258,567, filed on 05 November 2009.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 February 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 18 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,093,976 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The rejection of claims 1-1 and 17-27 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 16-25 of U.S. Patent No. 10,093,976 in the Office 
Independent claims 1, 17, 18, and 28 are interpreted as each requiring two steps of aligning a plurality of sequence reads to a human genome which are steps that are too complex to perform in the human mind. Consequently all pending claims do not recite the mental process grouping of abstract ideas and are patent-eligible under 35 U.S.C. 101.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The rejection of claims 1-1 and 17-27 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 16-25 of U.S. Patent No. 10,093,976 in the Office action mailed 19 November 2021 is withdrawn in view of the terminal disclaimer received 18 February 2022.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner can normally be reached M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S BRUSCA/Primary Examiner, Art Unit 1631